Citation Nr: 0507959	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  97-04 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include as secondary to service-connected low 
back disability.  

2.  Entitlement to service connection for a left hip 
disability, to include as secondary to service-connected low 
back disability.  

3.  Entitlement to an evaluation greater than 40 percent for 
a low back disability, characterized as left L4 
radiculopathy, herniated nucleus pulposus L4-5 and bulging 
disc L5-S1 with degenerative joint disease.  


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1978 to 
March 1979 and from January 1991 to June 1991.  The veteran 
also had various periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  The veteran subsequently perfected this appeal.

In January 2003, the Board undertook additional development 
of the veteran's claim and in August 2003, the Board remanded 
the case for further action.  

A review of the medical evidence indicates that on various 
occasions the veteran has reported that he is unable to work 
due to his service-connected low back disability.  To the 
extent the veteran is raising an informal claim for a total 
disability evaluation based on individual unemployability 
(TDIU), the Board refers this matter to the RO for the 
appropriate action.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

2.  The preponderance of the evidence is against a finding 
that the veteran currently has a psychiatric disability, and 
there is no evidence of a diagnosed psychosis within one year 
of discharge from active military service.  

3.  The preponderance of the evidence is against a finding 
that the veteran currently has a left hip disability for 
which service connection may be granted, and there is no 
evidence of left hip arthritis within one year of discharge 
from active military service.  



4.  The veteran is currently receiving the maximum schedular 
evaluation available under Diagnostic Codes 5292 (limitation 
of motion of the lumbar spine) and 5295 (lumbosacral strain).

5.  There is no evidence of vertebral fracture or ankylosis 
and the symptoms associated with the veteran's low back 
disability do not more nearly approximate pronounced 
intervertebral disc syndrome (IDS).  

6.  There is no evidence of incapacitating episodes due to 
IDS having a total duration of at least six weeks during the 
last 12 months.  

7.  Under the rating criteria in effect from September 23, 
2002 to September 25, 2003, the chronic orthopedic and 
neurologic manifestations associated with the veteran's low 
back disability do not combine to an evaluation greater than 
40 percent.  

8.  Under the rating criteria in effect beginning September 
26, 2003, the chronic orthopedic and neurologic 
manifestations associated with the veteran's low back 
disability do not combine to an evaluation greater than 40 
percent.  

9.  The veteran has not submitted objective evidence showing 
that his service-connected low back disability requires 
frequent hospitalization or causes a marked interference with 
employment beyond that contemplated in the schedular 
standards.  


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred during active 
military service, may not be presumed to have been incurred 
therein, and is not proximately due to or the result of the 
veteran's service-connected low back disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2004).  

2.  A left hip disability was not incurred during active 
military service, may not be presumed to have been incurred 
therein, and is not proximately due to or the result of the 
veteran's service-connected low back disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2004).  

3.  For the period from April 21, 1993 to September 22, 2002, 
the criteria for an evaluation greater than 40 percent for 
service-connected low back disability are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).  

4.  For the period from September 23, 2002 to September 25, 
2003, the criteria for an evaluation greater than 40 percent 
for service-connected low back disability are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  

5.  For the period beginning September 26, 2003, the criteria 
for an evaluation greater than 40 percent for service-
connected low back disability are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.71a, Diagnostic Code 5243 (2004); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letter dated in February 2004, the RO notified the veteran 
of the evidence necessary to substantiate his claims for 
service connection and for an increased evaluation.  He was 
advised of his and VA's respective obligations with respect 
to obtaining evidence.  Specifically, that VA was responsible 
for obtaining relevant records held by a Federal agency and 
that VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency.  The veteran was also 
advised that he must provide enough information about 
relevant records so that VA could request them and that it 
was his responsibility to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  The veteran was also requested 
to provide VA with any evidence or information that he had 
pertaining to his appeal.  

The December 1996 statement of the case (SOC), the November 
1998 supplemental statement of the case (SSOC), the February 
2002 SSOC, and the October 2004 SSOC collectively advised the 
veteran of the laws and regulations pertaining to his appeal.  
These documents also notified the veteran of the evidence of 
record, the adjudicative actions taken, and of the reasons 
and bases for denial.  In October 2002, the Board advised the 
veteran of the September 2002 amendments to Diagnostic Code 
5293.  The October 2004 SSOC specifically set forth the 
rating criteria for Diagnostic Code 5293 effective September 
23, 2002 and the General Rating Formula for Diseases and 
Injuries of the Spine effective September 26, 2003.  

The claims folder contains service medical records and 
records from the VA medical center (VAMC) in San Juan and the 
VA outpatient clinic in Ponce.  The veteran was provided VA 
general medical examinations in June 1992 and December 1995; 
VA spine examinations in July 1992, February 1996, June 1997, 
May 1999, and May 2003; and VA psychological examinations in 
December 1995 and May 2003.  The May 2003 spine examination 
also addressed the veteran's claimed left hip disability.  
The veteran has not provided authorization for the release of 
any private medical records.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. § 3.159 (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty or from an acute myocardial 
infarction, cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 U.S.C.A. § 101(24) 
(West 2002); 38 C.F.R. § 3.6 (2004).  

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2004).  

Service incurrence will also be presumed for certain chronic 
diseases, including psychoses and arthritis, if manifest to a 
compensable degree within one year after separation from 
active service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a) (2004).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002). 




Psychiatric Disability

The veteran contends that he is entitled to service 
connection for a psychiatric disability.  In his November 
1993 claim, he requested consideration of secondary service 
connection.  

Service medical records are negative for any evidence of 
psychiatric treatment or a diagnosed psychiatric disability.  
On the Report of Medical History completed in conjunction 
with the April 1991 examination, the veteran reported 
frequent trouble sleeping and nervous trouble, but denied 
depression or excessive worry.  The April 1991 examination 
report indicates that clinical evaluation of the psychiatric 
system was deferred and there is no indication that 
additional evaluation was accomplished.  

On general medical examination in June 1992, there were no 
signs of tension or evidence of mental disease.  VA 
outpatient records dated in 1994 indicate a diagnosis of 
adjustment disorder with mixed emotions.  The veteran 
underwent a VA mental disorders examination in December 1995 
and the examiner indicated there was "[n]o specific 
psychiatric disorder for an Axis I determination."  Private 
hospital records indicate that the veteran was treated in May 
2000 for a Benzodiazepine overdose.  

The veteran most recently underwent a VA mental disorders 
examination in May 2003.  He reported occasional symptoms of 
anxiety, irritability, and insomnia related to daily living 
stressful situations.  On mental status examination, the 
veteran was alert and in contact with reality.  There was no 
evidence of psychomotor retardation or agitation.  There were 
no tics, tremors, or abnormal involuntary movements.  Thought 
process was coherent and logical.  There was no looseness of 
association, disorganized speech, delusions, or 
hallucinations.  He had no phobias, obsessions, or suicidal 
ideas.  Mood was euthymic, affect was broad and appropriate, 
and he was oriented times three.  Memory was intact, 
abstraction capacity was normal, judgment was good, and 
insight was adequate.  No axis I diagnoses were reported.  
The examiner indicated there was no objective evidence in the 
claims folder nor in the clinical history and in the mental 
status examination to establish a diagnosis of mental 
disorder at the present time in the veteran.  

Outpatient records dated in 2003 and 2004 indicate that the 
veteran was receiving VA psychiatric treatment and was taking 
various medications for depression and anxiety.  Psychiatry 
note dated in March 2004 indicates the veteran has continued 
with aggressive behavior and was hearing voices that request 
him to get out of the house.  Objectively, the veteran was 
anxious with depressed mood and affect.  Memory and judgment 
were poor and he did not have insight to his mental 
condition.  There was no evidence of active hallucinations, 
or delusions.  Cognitive functions were preserved.  Diagnosis 
was "rule out anxiety disorder."  Global Assessment of 
Functioning (GAF) scale score was reported as 80.  A 
subsequent primary care follow up note includes generalized 
anxiety disorder on the problem list.  

On review, the Board finds that the preponderance of the 
evidence is against a finding of current disability.  The 
Board considers the various VA examinations of record to be 
highly probative.  The purpose of the examinations was to 
determine if the veteran currently had a psychiatric 
disability.  Further, the May 2003 examiner had the 
opportunity to review the claims folder and indicated it was 
"thoroughly reviewed" before the examination.  The Board 
acknowledges that recent outpatient records show psychiatric 
treatment.  Notwithstanding, the records do not indicate a 
confirmed diagnosis of a psychiatric disability and the Board 
does not find them more probative than the May 2003 
examination.  

The Board acknowledges the veteran's reports of nervous 
trouble at separation and his contentions that he never had 
nervous problems prior to his back injury.  Notwithstanding, 
without a current psychiatric disability there is no basis 
for granting service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Even assuming a current psychiatric 
disability, the Board notes that the record does not contain 
competent medical evidence relating such disability to the 
veteran's active military service or to his service-connected 
low back disability.  The Board further notes that there is 
no evidence of a diagnosed psychosis within one year of 
separation from service.  

As the preponderance of the evidence is against the veteran's 
claim for service connection for a psychiatric disability, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  

Left Hip Disability

The veteran contends that he is entitled to service 
connection for a left hip disability, to include as secondary 
to his service-connected back disability.  

Service medical records are negative for any evidence of left 
hip arthritis or a diagnosed left hip disability.  X-rays of 
the left hip taken in September 1992 revealed no bony 
abnormalities and impression was straightening of the lumbar 
spine.  Outpatient records indicate continued complaints of 
hip pain.  

On VA examination in May 2003, the veteran reported sharp low 
back pain radiating to his hips.  Range of motion testing of 
the bilateral hips revealed 120 degrees of flexion, 30 
degrees of extension, 45 degrees of abduction, 0 degrees of 
adduction, 45 degrees of external rotation, and 25 degrees of 
internal rotation.  Manual muscle strength was 5/5 of the hip 
muscles.  The May 2003 examiner concluded that there was no 
isolated hip pathology and that the veteran's complaints of 
bilateral hip pain were most likely secondary to his lumbar 
condition.  

The Court of Appeals for Veterans Claims (Court) has held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

There is no evidence of diagnosed left hip arthritis within 
one year of discharge from active service.  The Board 
acknowledges the veteran's complaints of left hip pain and 
the positive medical opinion relating such pain to his 
service-connected low back disability.  However, on review of 
the record, there is simply no evidence that the veteran 
currently has a left hip disability for which service 
connection may be granted.  Without evidence of a current 
disability, there can be no valid claim.  See Brammer, supra.

As the preponderance of the evidence is against the veteran's 
claim for service connection for a left hip disability, the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  

To the extent the veteran's left hip pain is a symptom 
associated with the veteran's service-connected low back 
disability, it will be discussed in the section below 
regarding the propriety of an increased evaluation.  

Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran was originally granted service connection for a 
low back disability, characterized as lumbar paravertebral 
myositis secondary to sprain in August 1993 and assigned a 20 
percent evaluation pursuant to Diagnostic Codes 5295-5021 
effective April 21, 1993.  

In November 1993, the veteran requested a re-evaluation of 
his back strain.  In April 1996, the RO recharacterized the 
veteran's low back disability as left L4 radiculopathy, 
herniated nucleus pulposus L4-L5 and bulging disc L5-S1 with 
degenerative joint disease, and continued the 20 percent 
evaluation under Diagnostic Code 5295.  The veteran disagreed 
with this evaluation and in November 1996, the RO increased 
the evaluation to 40 percent effective April 21, 1993 
pursuant to Diagnostic Codes 5295-5292.  

In considering the veteran's claim for increase, the Board 
notes that relevant regulations were amended during the 
appeal period.  The VA General Counsel has held that where a 
law or regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  Accordingly, the Board will set forth the variously 
applicable rating criteria.  

Prior to September 26, 2003, lumbosacral strain with 
characteristic pain on motion warranted a 10 percent 
evaluation; lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position warranted a 20 percent evaluation; and 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warranted a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was evaluated as slight (10 percent), moderate 
(20 percent) or severe (40 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  The words "slight," 
"moderate" and "severe" are not defined in the rating 
schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2004).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2004).

Under the criteria in effect prior to September 23, 2002, IDS 
that is postoperative, cured, warrants a noncompensable 
evaluation; IDS that is mild warrants a 10 percent 
evaluation; IDS that is moderate with recurring attacks 
warrants a 20 percent evaluation; IDS that is severe, with 
recurring attacks with intermittent relief warrants a 40 
percent evaluation; and IDS that is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

The regulations regarding the evaluation of IDS were revised 
effective September 23, 2002.  Under the revised regulations, 
IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  IDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months (60 
percent); with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent); with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months (20 percent); and with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months (10 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IDS that are present constantly, or nearly so.  

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  The General Rating Formula for 
Diseases and Injuries of the Spine applies to Diagnostic 
Codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating IDS Based on Incapacitating Episodes.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire 
spine...........................................100 
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50 Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar 
spine........................................................
...................40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
................30 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..................................20 
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height...............................................................
.10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  

IDS should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  

Evaluation of the veteran's low back disability pursuant to 
the rating criteria in effect prior to September 23, 2002

The veteran's low back disability has been continuously 
evaluated as 40 disabling from April 21, 1993.
 
An evaluation greater than 40 percent is not available under 
Diagnostic Codes 5292 or 5295 as that is the maximum 
schedular rating available.  There is also no basis for a 
rating in excess of 40 percent based on limitation of motion 
due to any functional loss because the veteran is receiving 
the maximum schedular rating for limitation of motion of the 
lumbar spine, absent evidence of ankylosis.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).

Other diagnostic codes that are potentially for application 
include 5285 (residuals of vertebral fracture), 5286 
(ankylosis of the spine), 5289 (ankylosis of the lumbar 
spine), and 5293 (intervertebral disc syndrome).  On review, 
there is no evidence of vertebral fracture or ankylosis of 
the spine.  Thus, Diagnostic Codes 5285, 5286, and 5289 are 
not for application.  

Electromyograph (EMG) examination in July 1992 was compatible 
with posterior nami compression mostly L4 level.  There was 
no evidence of peripheral compression.  Magnetic resonance 
imaging (MRI) in February 1993 revealed herniated nucleus 
pulposus at L4-L5, bulging disc at L5-S1 and degenerative 
joint disease of the lumbar spine.  Thus, Diagnostic Code 
5293 is for consideration.  

In order to warrant an evaluation in excess of 40 percent 
under Diagnostic Code 5293 in effect prior to September 23, 
2002, the veteran's disability must more nearly approximate 
pronounced IDS.  Therefore, the Board will focus its 
discussion on whether there is evidence of persistent 
symptoms compatible with sciatic neuropathy or other 
neurological findings.  

On VA examination in July 1992, there was no evidence of 
sensory loss and reflexes were within normal limits.  On VA 
general medical examination in December 1995, the veteran was 
able to squat and walk on his toes and heels without 
difficulty.  Deep tendon reflexes were normal and there were 
no sensorimotor deficits.  

VA examination in February 1996 revealed objective evidence 
of pain on motion on all movements of the lumbar spine and 
there was evidence of mild muscle spasms of the lumbar 
paravertebral muscles.  The veteran had a positive straight 
leg raising and Lasegue sign in both legs.  Muscle strength 
of both lower extremities was normal and at 5/5.  There was 
no deficit to pinprick, and patellar and Achilles reflexes 
were +2 bilateral and symmetric.  There was no pathological 
reflex and he could rise on the toes and the heels.  The 
examiner also opined that the cramps in the veteran's legs 
were related to his service-connected back condition.  

On VA examination in June 1997, the veteran reported constant 
severe stabbing low back pain with radiation, cramps, and 
loss of strength.  Severe attacks occur once a month and he 
receives treatment.  He is also taking physical therapy.  
Objectively, there was evidence of severe lumbosacral 
paravertebral muscle spasm and exquisite pain on all 
movements of the lumbar spine.  There was no muscle atrophy 
of the lower extremities and muscle strength was normal.  The 
veteran could rise on his toes and heels without problems.  
Knee jerks and ankle jerks were +2 bilateral and symmetric.  
Gait cycle was normal.  There was a strongly positive 
straight leg raising and Lasegue sign in both legs.  There 
was no sensory deficit.  

On VA examination in May 1999, the veteran reported moderate 
low back pain with radiation and cramps, worse on the left.  
He takes Flexeril with good pain control.  During the last 
year he has had two acute neurology evaluations and was 
treated with medication.  On physical examination, there was 
no objective evidence of painful motion of the lumbar spine 
or of lumbar paravertebral muscle spasms.  There was 
objective evidence of mild weakness of both ankles 
dorsiflexor muscles, and muscle strength in the extensor 
hallucis longus was 4/5.  There was no tenderness to 
palpation.  Gait cycle was normal, but there was a 2 cm 
muscle atrophy of the left calf at 12 cm infrapatellar area.  
Knee jerks and ankle jerks were +2 bilaterally and symmetric.  
Straight leg raising was negative bilaterally.  

On review, the Board finds that the veteran's symptoms 
associated with his low back disability do not more nearly 
approximate pronounced IDS.  The Board acknowledges the 
veteran's repeated complaints of low back pain with radiation 
down both legs with cramps and the Board does not doubt the 
veteran's assertions.  There is evidence of demonstrable 
muscle spasm and some muscle atrophy on recent examination.  
However, the evidence does not indicate absent ankle jerks.  
Muscle strength was generally normal with no more than mild 
weakness noted and there is no evidence of sensory deficits.  
Further, the veteran's gait cycle is normal and there is 
evidence of intermittent relief with medication.  Thus, a 60 
percent evaluation is not warranted under Diagnostic Code 
5293 (in effect prior to September 23, 2002).  

Evaluation of the veteran's low back disability pursuant to 
the rating criteria in effect for the period from September 
23, 2002 to September 25, 2003

For this period, the revised Diagnostic Code 5293 is also for 
consideration.  Under this provision, IDS can be evaluated 
based either on the duration of the incapacitating episodes 
or a combination of the chronic orthopedic and neurologic 
manifestations.  A review of the outpatient records indicates 
that the veteran was seen on various occasions throughout the 
appeal period for exacerbation of his low back pain.  
However, there is no objective evidence of incapacitating 
episodes as defined by note 1 having a total duration of at 
least 6 weeks during the past 12 months.  As such, a 60 
percent evaluation based on incapacitating episodes is not 
warranted.  

In terms of orthopedic manifestations, the veteran suffers 
from limitation of motion of the lumbar spine.  On 
examination in May 2003, forward flexion was to 65 degrees, 
extension to 15 degrees, and lateral bending right and left 
to 22 degrees.  The Board acknowledges that previous VA 
examinations indicated significantly worse limitation of 
motion.  In May 1999 and June 1997, forward flexion was 
reported as 35 and 25 degrees respectively.  However, based 
on the most recent findings, the Board concludes that the 
veteran's limitation of motion is no more than moderate.  The 
Board has considered the provisions of 38 C.F.R. § 4.40, 4.59 
as interpreted in DeLuca, supra.  The veteran complains of 
chronic low back pain and indicates decreased ability to 
participate in recreational activities.  He also reported 
that he is unable to work secondary to pain and has 
difficulty dressing lowers.  The veteran wears a back brace.  
The May 2003 examiner, however, indicated that range of 
motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use 
during the examination.  Consequently, the Board does not 
find additional functional impairment that would warrant a 
greater evaluation based on limitation of motion.  The Board 
also does not find symptoms approximating severe lumbosacral 
strain.  There is MRI evidence of degenerative changes.  
Notwithstanding, evidence during the relevant period does not 
indicate marked limitation of forward bending, listing of the 
whole spine to the opposite side, or positive Goldthwaite's 
sign.  Therefore, the Board concludes that orthopedic 
manifestations associated with the veteran's low back 
disability warrant no more than a 20 percent evaluation based 
on either moderate limitation of motion of the lumbar spine 
or lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.

Considering the EMG findings of L4 radiculopathy and MRI 
findings of herniated disc at L4-L5, etc., the veteran's 
chronic neurological manifestations should be evaluated 
pursuant to Diagnostic Code 8520.  Under this provision, 
complete paralysis of the sciatic nerve - the foot dangles 
and drops, no active movement possible of muscles below the 
knee, flexion of the knee weakened or (very rarely) lost 
warrants an 80 percent evaluation. 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2004).  Incomplete paralysis of the 
sciatic nerve is evaluated as follows: severe, with marked 
muscular atrophy (60 percent); moderately severe (40 
percent); moderate (20 percent); and mild (10 percent).  Id.

The examinations of record do not indicate complete paralysis 
of the sciatic nerve.  VA outpatient note dated in October 
2002 indicates the veteran was seen with exacerbation of low 
back pain.  Neurologic examination revealed no gross motor or 
sensory deficits.  VA outpatient note dated in January 2003 
indicated muscle stretch reflexes were +2 bilaterally and 
sensory was grossly intact.  Motor strength was 5/5 bilateral 
in the muscle groups of the hip, knee, ankles, and toes.  The 
examiner noted no findings of radiculopathy by examination, 
but indicated that findings were suggestive of bilateral 
sacroiliitis and lumbar myositis.  

The veteran underwent a VA examination in May 2003.  He 
complained of constant sharp low back pan, which radiates to 
the right and left low hips, buttocks and testicles down the 
legs to the anterior thigh.  There was tenderness to 
palpation L4-S2 paravertebral muscle bilaterally but no 
spasms.  Manual muscle test was 5/5, L1-S1 myotomes 
bilaterally, and there was no abnormal muscle tone, 
atrophies, or involuntary movements of the extremities.  
Sensory examination was intact to pinprick and light touch in 
the bilateral lower extremities.  Deep tendon reflexes were 
2+.  Subsequent outpatient note dated in September 2003 
indicates that deep tendon reflexes were slightly 
hyperreflexic and muscle strength was 4/5.  The veteran 
consistently complains of hip pain and this has been 
medically related to his back disability.  Objective findings 
are minimal and the Board concludes that the neurological 
manifestations associated with the veteran's low back 
disability approximate no more than mild incomplete paralysis 
of the sciatic nerve and a 10 percent evaluation is warranted 
under Diagnostic Code 8520.  

The 20 percent evaluation assigned for orthopedic 
manifestations and the 10 percent evaluation for chronic 
neurologic manifestations combine to a 30 percent evaluation 
under 38 C.F.R. § 4.25 (2004).  

Based on the above findings, the Board has also considered 
whether an evaluation greater than 40 percent would be 
warranted under the former Diagnostic Code 5293.  In the 
absence of demonstrable muscle spasm on the May 2003 
examination and given the findings relating to reflexes and 
strength, the Board concludes that the veteran's symptoms do 
not more nearly approximate pronounced IDS and a 60 percent 
evaluation would not be warranted.  



Evaluation of the veteran's low back disability pursuant to 
the rating criteria in effect for the period beginning 
September 26, 2003

Effective September 26, 2003, IDS is evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating IDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation.  As indicated, there is no evidence of 
incapacitating episodes so as to warrant a 60 percent 
evaluation.  

The General Rating Formula essentially removes the 
subjectivity in determining the severity of any loss of 
motion.  On VA examination in May 2003, forward flexion was 
to 65 degrees; however, there is MRI evidence of 
straightening of the lumbar lordosis that may be related to 
muscle spasm and the Board concludes that the veteran's 
orthopedic manifestations are appropriately rated under the 
new criteria at 20 percent based on muscle spasm resulting in 
abnormal spinal contour.  A greater evaluation is not 
warranted absent evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  

Under the General Rating Formula, objective neurologic 
abnormalities are evaluated separately.  As discussed above, 
the Board concluded that based on the May 2003 examination 
and subsequent outpatient records, the neurological 
manifestations associated with the veteran's low back 
disability warrant a 10 percent evaluation under Diagnostic 
Code 8520.  The 20 percent evaluation for orthopedic 
manifestations and the 10 percent evaluation for neurologic 
abnormalities combine to 30 percent under the combined rating 
table at § 4.25.  Thus, an increased evaluation is not 
warranted based on the September 26, 2003 rating schedule 
amendments.  

Based on the foregoing, the Board concludes that the former 
criteria are more favorable to the veteran and the Board will 
not disturb the 40 percent evaluation currently in effect.  
The Board has considered all applicable diagnostic codes and 
amendments.  As the preponderance of the evidence is against 
the claim for an increased evaluation for service-connected 
low back disability, the reasonable doubt doctrine is not for 
application.  See 38 C.F.R. § 4.3 (2004).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the veteran reports that he is unable to work 
secondary to pain resulting from his service-connected low 
back disability.  On review, however, objective evidence of 
record does not indicate the veteran is frequently 
hospitalized for this condition and there is no indication 
that the veteran's low back disability has a marked 
interference with employment beyond that contemplated in the 
schedular standards.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).


ORDER

Service connection for a psychiatric disability, to include 
as secondary to service-connected low back disability, is 
denied.  

Service connection for a left hip disability, to include as 
secondary to service-connected low back disability, is 
denied.  

An evaluation greater than 40 percent for service-connected 
low back disability, characterized as left L4 radiculopathy, 
herniated nucleus pulposus L4-5 and bulging disc L5-S1 with 
degenerative joint disease, is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


